FILED
                             NOT FOR PUBLICATION                              MAY 20 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


IRMA CRUZ MATUTE-CALDERON; et                    No. 07-73345
al.,
                                                 Agency Nos. A096-333-754
              Petitioners,                                   A096-333-753
                                                             A096-333-752
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted May 12, 2011
                            San Francisco, California

Before: B. FLETCHER and THOMAS, Circuit Judges, and ROSENTHAL,
District Judge.**

       Irma Cruz Matute-Calderon and her siblings, Vicente Omar Matute-

Calderon and Mariela Matute-Calderon, petition for review of the immigration

judge’s (“IJ”) and Board of Immigration Appeals’ (“BIA”) orders denying their

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Lee H. Rosenthal, District Judge for the U.S. District
Court for Southern Texas, Houston, sitting by designation.
applications for asylum, withholding of removal, and protection under the

Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252.

Because the parties are familiar with the history of the case, we need not recount it

here.

        Matute-Calderon and her siblings claim they have a well-founded fear of

persecution based on their membership in a “particular social group,” 8 U.S.C. §

1101(a)(42)(A). Because the record as developed does not establish that the

claimed social group has the requisite “social visibility” and “particularity” to

constitute a viable “social group” under immigration law, the BIA and IJ did not

err in denying the applications. See, e.g., Ramos-Lopez v. Holder, 563 F.3d 855,

859–61 (9th Cir. 2009) (holding that young Honduran men who resisted

recruitment into a Central American gang did not posses sufficient social visibility

or particularity to constitute a “particular social group”).

        We need not and do not reach any other issues urged by the parties.

        PETITION DENIED.




                                           2